

116 HRES 1236 IH: Recognizing the 80th birthday of Bruce Jun Fan Lee and the immense and positive impact that his legacy continues to have in creating a bridge between cultures, championing values of self-respect, self-discipline, and tolerance in our Nation, and pioneering and cultivating new and innovative genres of martial arts, representation in media, and guiding philosophies in the United States and around the world.
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1236IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Ms. Judy Chu of California (for herself, Ms. Lee of California, Mr. Cox of California, Mr. Vargas, Ms. Haaland, Ms. Jayapal, Mr. Ruppersberger, and Mr. Takano) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the 80th birthday of Bruce Jun Fan Lee and the immense and positive impact that his legacy continues to have in creating a bridge between cultures, championing values of self-respect, self-discipline, and tolerance in our Nation, and pioneering and cultivating new and innovative genres of martial arts, representation in media, and guiding philosophies in the United States and around the world.Whereas Bruce Jun Fan Lee was born in the hour of the Dragon, between 6 a.m. and 8 a.m., in the year of the Dragon on November 27, 1940, at the Jackson Street Hospital in San Francisco, California’s Chinatown;Whereas Bruce returned to his family’s homeland at a young age and experienced firsthand the occupation of Hong Kong by the Japanese during World War II and the subsequent hostility and war that shook the continent;Whereas Bruce was motivated to learn and master the martial art style of Wing Chun Gung Fu in order to gain self-confidence and overcome repeated instances of taunting, racism, and gang activity during his youth;Whereas Bruce’s athletic prowess, and his traits of self-discipline and determination, yielded him success in youthful competitions, including the 1958 Crown Colony Cha Cha Championship in Hong Kong and the 1958 Hong Kong Inter-School Boxing Championship;Whereas, in April of 1959, with only $100 to his name, Bruce boarded an American President Lines steamship and began his voyage back to San Francisco in the lower decks of the ship, demonstrating unbelievable courage and belief in America’s ability to prosper through hard work;Whereas Bruce understood the value of education and returned to the United States to fulfill the requirements for the equivalent of high school graduation at Edison Technical School in Seattle, Washington, in 1960, while bussing tables and washing dishes to support himself, subsequently enrolling at the University of Washington;Whereas Bruce continued his education at the University of Washington where he majored in philosophy having been inspired by his passion for Gung Fu to delve into the philosophical underpinnings of the arts;Whereas Bruce subsequently lectured on Eastern philosophy at local high schools and wrote many essays during those years that relate philosophical principles to martial arts techniques;Whereas Bruce taught the art of Gung Fu to support and pay for his education, establishing the Jun Fan Gung Fu Institute in a friend’s basement before expanding to a bigger location in 1963;Whereas one of the many ways Bruce lived out his belief in inclusivity was through his interracial marriage to Seattle local, Linda Emery, in 1964, and by later fathering two biracial children in a family he supported and cared for until his death;Whereas, in late 1964, Bruce’s willingness to teach martial arts to non-Chinese individuals to bridge the cultures angered many in the field, and he was forced to defend himself and his freedom to teach;Whereas Bruce ultimately prevailed in his teachings and paved the way for a spectacular and revolutionary discovery of blending physical fitness, Gung Fu, and street combat into what is now called Jeet Kune Do;Whereas the artistry and beauty of Jeet Kune Do led Bruce to Hollywood, where he became an authentic face for Chinese Americans and an inspiration to youth across the world;Whereas despite rampant racism, Bruce’s strong, intelligent, and powerful persona was a means for optimism and hope for immigrants, people of color, and fans alike;Whereas during the years of 1967–1971, Bruce read and wrote extensively on his thoughts about physical combat, the psychology of fighting, the philosophical roots of martial arts, and the motivation, self-actualization and liberation of the individual—teachings that are the foundation of Jeet Kune Do and of his legacy that continue to be studied internationally to this day;Whereas after suffering a back injury in 1970 and being told he would never do martial arts again, Bruce established his own program of self-motivation and physical therapy to work himself back into peak physical and mental condition;Whereas, in the summer of 1971, due to hardships in overcoming stereotypes against racial minorities in Hollywood, Bruce decided to continue to pursue his dream of being an actor and supporting his family by going back to Hong Kong, where he had gained immense fame from his previous work on shows like The Green Hornet;Whereas Bruce became a hero in Hong Kong and represented the success the Chinese community in America could achieve while honoring both Chinese and American culture;Whereas, in 1972, Bruce created his own production company, Concord Productions, which applied the Hollywood studio model for film production for the first time in Hong Kong;Whereas through Concord Productions, he began writing, directing, producing, acting in, and choreographing his own films;Whereas, in 1973, due to his relationships and successes in both the United States and Hong Kong, Bruce became a household name through the making of Enter the Dragon, the first film ever to bridge the Hong Kong and United States film industries, while overcoming language barriers and production difficulties, and providing a viable and hugely successful link between the two cultures;Whereas, on July 20, 1973, Bruce experienced a fatal swelling of the brain after taking a pain medication for a minor headache and did not live to see the opening of his film, Enter the Dragon, or experience the enduring success of his films in the nearly 50 years since his death;Whereas the popularity of Bruce’s films sparked national and international interest in the study of the martial arts and the genre of the martial arts action film, creating a proliferation of films and schools and inspiring many youths to become more physically fit and philosophically minded in their daily lives;Whereas Bruce Lee has been remembered today in many ways, having been named one of Time magazine’s 100 most important people of the 20th century, given a star on the Hollywood walk of fame, and honored on postage stamps in 8 countries around the world;Whereas even after Bruce Lee’s death, the Bruce Lee Foundation, a nonprofit 501(c)(3) tax exempt organization formed by his wife, Linda, and daughter, Shannon, enriches lives, opens minds, and breaks down barriers through the active proliferation of Bruce’s legacy of undaunted optimism in the face of adversity, unwavering humanism, mental and physical perseverance, and inspirational presence of mind toward the betterment of our global community; andWhereas the Bruce Lee Foundation also applies the legacy of Bruce Lee to the present day global community, showing how relevant Bruce Lee, his teachings, his thoughts, and his example still are today through their educational programs for children, social initiatives, and exhibits geared toward looking at how taking action and working to fulfill our human potential can change and mold our lives for the better: Now, therefore, be itThat the House of Representatives—(1)honors the life and impact of Bruce Jun Fan Lee, an American success story whose legacy of persistence and honor resonates and inspires millions of citizens today; and(2)recognizes the profound importance of Bruce Lee’s teachings as a catalyst for popular culture and Chinese-American history in the United States.